Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1948 Page 1 of 39




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

     BRANDI WESLEY, on behalf of herself                MEMORANDUM DECISION AND
     and others similarly situated,                                  ORDER
                                                          Case No. 2:20-cv-148-RJS-JCB
                Plaintiff,
                                                         Chief District Judge Robert J. Shelby
      v.                                                  Magistrate Judge Jared C. Bennett

     SNAP FINANCE LLC,

                Defendant.


     SNAP FINANCE LLC,

                Third-Party Plaintiff,

     v.

     DERRICK DEON JACKSON, JR., a/k/a
     DERRICK JOHNSON,

                Third-Party Defendant.


            Plaintiff Brandi Wesley brings this action against Defendant Snap Finance, seeking class-

 wide relief under the Telephone Consumer Protection Act of 1991 (TCPA), 47 U.S.C. § 227. The

 TCPA prohibits placing certain calls to a number assigned to a cellular telephone service using an

 automatic telephone dialing system (ATDS) and/or artificial or prerecorded voice to deliver a

 message without consent. 1 Before the court are two motions: (1) Snap’s Motion to Exclude the

 Testimony of Wesley’s Class Notice Expert; 2 and (2) Wesley’s Motion to Certify a Class. 3




 1
     47 U.S.C. § 227(b)(1)(A)(iii).
 2
     Dkt. 73.
 3
     Dkt. 64.
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1949 Page 2 of 39




                For the reasons stated below, Defendant’s Motion to Exclude the Testimony of Wesley’s

 Class Notice Expert 4 is DENIED and Plaintiff’s Motion to Certify a Class 5 is GRANTED.

                                                    Background 6

                Snap is a financial services company located in West Valley City, Utah. 7 Wesley alleges

 Snap started placing calls to her cellular telephone number in November 2019. 8 From

 November 6, 2019 through February 7, 2020, Wesley alleges Snap placed at least sixty calls to

 her cellphone number. 9 During that time, Snap left at least eight artificial or prerecorded voice

 messages on Wesley’s cellphone voicemail. 10

                On the occasions when Wesley answered the calls, she was greeted with an artificial or

 prerecorded voice message that did not allow her to connect to a live person, but rather requested

 that she place a return call to Snap. 11 Similarly, one of the voicemails left on Wesley’s cellphone

 states: “This is an important message from Snap Finance. Please give us a call as soon as you

 get this message at 1-855-296-0213. Again, this is an important message from Snap Finance.

 Please give us a call as soon as you get this message at 1-855-296-0213.” 12




 4
     Dkt. 73.
 5
     Dkt. 64.
 6
  Because this case is before the court on a motion to certify a class, the court accepts as true all well-pleaded factual
 allegations contained in the Amended Complaint. See Tripp v. Berman & Rabin, P.A., 310 F.R.D. 499, 503 (D. Kan.
 2015) (accepting “the substantive allegations of the complaint as true” for a motion to certify a class) (internal
 quotation marks and citations omitted).
 7
     Dkt. 40 ¶ 6.
 8
     Id. ¶ 8.
 9
     Id. ¶ 9.
 10
      Id. ¶ 11.
 11
      Id. ¶ 10.
 12
      Id. ¶ 12.

                                                            2
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1950 Page 3 of 39




             When applying for financial services, Snap’s customers consent to calls like those

 received by Wesley through Snap’s Terms and Conditions for Applicants, providing in relevant

 part,

             By signing, you give us permission to call the landline or cell phone numbers
             provided by you, by automated dialer or otherwise, and to leave voice messages at
             the phone number listed above, disclosing the name of Snap Finance, contact
             information, and the nature of the call. 13

             The problem here is that Wesley is not, nor has ever been, one of Snap’s customers. 14

 Wesley has never had any business relationship with Snap and did not provide her cellular

 telephone number to Snap. 15 Instead, Snap placed the calls to her cellular telephone number in

 an effort to reach a third party, not related to Wesley. 16 When Wesley returned one of Snap’s

 calls, a Snap representative informed her that “it looks like we might have your phone number

 for somebody else’s account.” 17 Wesley does not know the third party that Snap had been

 attempting to reach by placing calls to her cellphone. 18

             After Snap acknowledged it had been calling Wesley’s number in error, Snap placed at

 least one more call to Wesley’s cellphone on or around February 24, 2020 in an attempt to reach

 the unrelated third party. 19 Snap also delivered at least one text message to Wesley’s cellphone

 number to reach the third party on or around February 26, 2020. 20 The screenshot of the text

 message purports to be from the short form number “67329,” and states: “Derrick, This is Snap



 13
      Id. ¶ 25.
 14
      Id. ¶ 14.
 15
      Id. ¶¶ 15, 16.
 16
      Id. ¶ 18.
 17
      Id. ¶ 19.
 18
      Id. ¶ 20.
 19
      Id. ¶ 21.
 20
      Id. ¶ 22.

                                                     3
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1951 Page 4 of 39




 Finance. We have a special settlement offer of $596 for you. Please call 855-296-0213, or

 respond to this text.” 21 When dialed, the number in the text message plays a recorded greeting

 that begins: “Hi, thanks for calling Snap Finance . . . .” 22

                                               Procedural History

             Wesley filed this lawsuit on March 6, 2020. 23 On December 4, 2020, Wesley filed an

 Amended Complaint. 24 In it, Wesley brings one claim against Snap under the TCPA alleging two

 alternative theories of liability: first, that Snap violated the TCPA through its use of an automatic

 telephone dialing system (ATDS), 25 and second, that Snap violated the TCPA by use of artificial

 or prerecorded voice. 26 Wesley seeks to bring the artificial/prerecorded voice TCPA claim on

 behalf of a class defined as:

             All persons throughout the United States (1) to whom Snap Finance LLC placed,
             or caused to be placed, a call, (2) directed to a number assigned to a cellular
             telephone service, but not assigned to a current or former Snap Finance LLC
             accountholder, (3) in connection with which Defendant used an artificial or
             prerecorded voice, (4) from February 27, 2016 through the date of class
             certification. 27

             On April 16, 2021, Wesley filed a Motion to Certify a Class, seeking certification of her

 proposed artificial/prerecorded voice TCPA class. 28 In her Motion, Wesley relies on a proposed

 notice plan described in the declaration of Carla A. Peak. 29 On May 14, 2021, Snap filed a


 21
      Id. ¶ 22.
 22
      Id. ¶ 23.
 23
      Dkt. 2 (Complaint).
 24
      Dkt. 40.
 25
   Id. ¶¶ 66, 68. The court recently dismissed Wesley’s TCPA claim based on its use of an ATDS without prejudice
 after the Supreme Court clarified the statutory definition of the term in Facebook, Inc. v. Duguid, 141 S. Ct. 1163
 (2021). Dkt. 91.
 26
      Dkt. 40 ¶ 67.
 27
      Id. at ¶ 34.
 28
      Dkt. 64 (Motion to Certify a Class).
 29
      Id. at 17, 24.

                                                          4
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1952 Page 5 of 39




 Motion to Determine Daubert Issues, seeking to exclude Peak’s testimony. 30 The court heard

 argument on both motions on September 9, 2021. 31 The motions are now fully briefed and ripe

 for review.

            Because the expert testimony Snap seeks to exclude would potentially impact Wesley’s

 Motion to Certify a Class, the court first addresses Snap’s Motion to Exclude the Testimony of

 Wesley’s Class Notice Expert before turning to Wesley’s class certification motion.

                                     I.       Motion to Exclude Testimony

            Snap moves to exclude the testimony of Wesley’s notice expert, Carla A. Peak, pursuant

 to Federal Rule of Evidence 702. 32

            Rule 702 provides:

            A witness who is qualified as an expert by knowledge, skill, experience, training,
            or education may testify in the form of an opinion or otherwise if:

            (a) the expert’s scientific, technical, or other specialized knowledge will help the
            trier of fact to understand the evidence or to determine a fact in issue;
            (b) the testimony is based on sufficient facts or data;
            (c) the testimony is the product of reliable principles and methods; and
            (d) the expert has reliably applied the principles and methods to the facts of the
            case. 33

            Under this Rule, the court performs a gatekeeper function in considering proffered expert

 testimony and may “admit the testimony . . . so long as the expert is qualified and the expert’s

 opinion is both relevant and reliable.” 34 “Specifically, Rule 702 permits expert testimony by a

 witness who is qualified if the expert’s testimony is helpful to the jury and is reliable in that it is



 30
      Dkt. 73 (Motion to Determine Daubert Issues).
 31
      See Dkt. 91.
 32
      Dkt. 73.
 33
      Fed. R. Evid. 702.
  Heer v. Costco Wholesale Corp., 589 Fed. App’x 854, 861 (10th Cir. 2014) (unpublished) (citing Daubert v.
 34

 Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993)).

                                                        5
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1953 Page 6 of 39




 based on sufficient facts or data; . . . is the product of reliable principles and methods; and . . . the

 expert has reliably applied the principles and methods to the facts of the case.” 35

             The proponent of expert testimony bears the burden of showing its admissibility, “and

 district courts have considerable latitude in determining whether the proponent has satisfied this

 burden.” 36 Although “exclusion of expert testimony under Rule 702 is the exception rather than

 the rule . . . a district court may properly exclude such testimony when the opinion evidence is

 connected to existing data only by the ipse dixit of the expert such that there is simply too great

 an analytical gap between the data and the opinion offered.” 37

             Snap moves to exclude Peak’s testimony concerning Wesley’s proposed notice plan for

 her TCPA class. 38 Snap argues Peak’s testimony should be excluded because the notice plan

 cannot reliably identify proposed class members and it “does nothing to advance class

 certification.” 39 Snap also argues Peak is not qualified to provide expert testimony about the

 proposed class notice plan. 40 The court disagrees on both counts.

             Wesley has demonstrated Peak’s testimony is admissible under Rule 702 and Daubert.

 First, Wesley has demonstrated Peak is qualified to serve as an expert for class action notice

 plans. Experts are qualified “by knowledge, skill, experience, training, or education” to render

 an opinion. 41 Peak has worked in the legal notice field for over fifteen years and is currently

 employed at KKC Class Action Services, LLC as the Vice President of Legal Notification



 35
      Heer, 589 F. App’x at 861 (citations omitted).
 36
      Id. (citing Kumho Tire v. Carmichael, 526 U.S. 137, 152 (1999) (other citations omitted)).
 37
      Id. (internal quotation marks and citations omitted).
 38
      Dkt. 73.
 39
      Id. at 6.
 40
      Id. at 9–10.
 41
      United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009) (quoting Fed. R. Evid. 702).

                                                              6
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1954 Page 7 of 39




 Services. 42 She has also served as an expert in numerous federal and state cases involving class

 action notice plans. 43 Snap argues Peak is not qualified because she “has no experience in

 statistical sampling and has never performed any testing of the third-party vendor data she

 proposes to use.” 44 Without this experience, Snap contends Peak is not qualified to identify

 potential class members. 45 However, this argument misstates the purpose for which Wesley

 relies on Peak’s testimony. Wesley does not rely on Peak’s testimony to identify potential class

 members to satisfy any requirement under Federal Rule of Civil Procedure 23(a), as Snap

 insists. 46 Rather, Wesley cites Peak’s testimony for support that her proposed class is

 manageable because class members can be notified after certification by the procedures outlined

 in Peak’s testimony.47 Wesley has demonstrated Peak’s substantial experience in class action

 notice plans makes her qualified to provide testimony concerning a notice plan for this TCPA

 claim.

             Second, Wesley has demonstrated Peak’s testimony is reliable. The court determines

 reliability “by assessing the underlying reasoning and methodology, as set forth in Daubert.” 48

 “Reliability questions may concern the expert’s data, method, or his application of the method to

 the data.” 49 Peak’s testimony describes the notification process she will employ for Wesley’s




 42
      Dkt. 79 (Wesley’s Opposition to Daubert Motion) at 7; see also Dkt. 64-23 (Declaration of Carla Peak) ¶¶ 1,6.
 43
      Dkt. 79 at 7–8; Dkt. 64-23 (Peak Decl.) ¶ 2.
 44
      Dkt. 73 at 9–10.
 45
      Id. at 10.
 46
   See Dkt. 82 (Snap’s Reply) at 1 (“Ms. Peak’s testimony is the only evidence Plaintiff presents on her motion for
 class certification as a purported means to definitively determine several critical issues on class certification–
 including numerosity, predominance, and superiority.”).
 47
      Dkt. 79 (Wesley’s Opposition) at 7–8.
 48
      Nacchio, 555 F.3d at 1241 (citing United States v. Rodriguez-Felix, 450 F.3d 1117, 11123 (10th Cir. 2006)).
 49
      Id. (citing Mitchell v. Gencorp Inc., 165 F.3d 778, 782 (10th Cir. 1999)); see also Fed. R. Civ. P. 702.

                                                              7
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1955 Page 8 of 39




 proposed TCPA class action. 50 This notification process aims to identify the names and

 addresses of potential class members for which only a telephone number is available. 51 Peak’s

 testimony describes how she plans to notify potential class members using Snap’s call logs as a

 starting point including a process which confirms whether each telephone number is assigned to

 a cellphone, 52 employing “reverse lookup procedures,” 53 verifying addresses, 54 and creating

 media and publication notice campaigns. 55 Snap contends Peak’s method is not reliable because

 it is not based on the facts of this case. 56 In other words, Snap takes issue with Peak’s notice

 plan because she has not yet gone through the plan and identified any other bona fide class

 member. 57 This concern is unrelated to whether her notice plan is based on a reliable method.

 Wesley has demonstrated Peak’s proposed notice plan follows an accepted and often used

 method in providing notice to potential TCPA class members. 58 Accordingly, the court

 concludes Peak’s testimony is reliable.

             Last, Wesley has demonstrated Peak’s testimony is relevant to the class certification

 motion. Evidence is relevant if it “has any tendency” to make a fact of consequence “more or

 less probable than it would be without the evidence.” 59 Wesley relies on Peak’s testimony in

 support of her Motion to Certify a Class to demonstrate her proposed class is manageable under


 50
      Dkt. 79 at 4–5; see also Dkt. 64-23 (Peak Decl.) ¶ 8.
 51
      Dkt. 79 at 5; Dkt. 64-23 (Peak Decl.) ¶ 8.
 52
      Dkt. 79 at 5; Dkt. 64-23 (Peak Decl.) ¶¶ 14, 15.
 53
      Dkt. 64-23 (Peak Decl.) ¶ 16.
 54
      Id. ¶ 21.
 55
      Id. ¶ 19.
 56
      Dkt. 73 at 7.
 57
      See id. at 7–8.
 58
   See, e.g., LaVigne v. First Cmty. Bancshares, Inc., 330 F.R.D. 293, 296 (D. N.M. 2019) (concluding a similar
 reverse lookup procedure offered the “best notice practicable under the circumstances”).
 59
      Fed. R. Evid. 401.

                                                              8
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1956 Page 9 of 39




 the superiority requirement of Federal Rule of Civil Procedure 23(b)(3). 60 Wesley also relies on

 this testimony to support her proposed notice plan pursuant to Rule 23(c)(2)(B). 61 Snap’s

 Motion to Exclude the Testimony of Carla A. Peak is DENIED. 62

                                         II.      Motion to Certify a Class

             Wesley seeks certification of a TCPA class based on Snap’s alleged use of artificial or

 prerecorded voice. 63 She defines the class as,

             All persons throughout the United States (1) to whom Snap Finance LLC placed,
             or caused to be placed, a call, (2) directed to a number assigned to a cellular
             telephone service, but not assigned to a current or former Snap Finance LLC
             accountholder, (3) in connection with which Snap Finance LLC used an artificial
             or prerecorded voice, (4) from February 27, 2016 through the date of class
             certification. 64

             Wesley estimates this class could consist of up to 82,780 members. 65

 a.          Legal Standard

             Rule 23 of the Federal Rules of Civil Procedure provides the standard for deciding class

 certification motions. 66 This Rule, however, “does not set forth a mere pleading standard.” 67 As

 the party seeking class certification, Wesley has the burden of “affirmatively demonstrat[ing]

 [her] compliance with Rule 23.” 68 To meet this burden, Wesley must first demonstrate the four

 prerequisites set out in Rule 23(a): (1) numerosity, (2) commonality, (3) typicality, and


 60
      Dkt. 64 at 17.
 61
      Id. at 24.
 62
      Dkt. 73.
 63
      Dkt. 64.
 64
      Id. at 1.
 65
      Id. at 7.
 66
   See Fed. R. Civ. P. 23; see also Shook v. El Paso Cty., 386 F.3d 963, 971 (10th Cir. 2004) (“In determining the
 propriety of a class action, the question is not whether the plaintiff or plaintiffs have stated a cause of action or will
 prevail on the merits, but rather whether the requirements of Rule 23 are met.”) (citation omitted).
 67
      Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013) (internal quotation marks and citation omitted).
 68
      Id. (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011)).

                                                              9
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1957 Page 10 of 39




  (4) adequate representation. 69 After this showing, she must meet one of the requirements

  established by Rule 23(b). 70 Wesley seeks certification under Rule 23(b)(3), which requires her

  to demonstrate that “[1] questions of law or fact common to class members predominate over

  any questions affecting only individual members, and that [2] a class action is superior to other

  available methods for fairly and efficiently adjudicating the controversy.” 71

              The court’s analysis “frequently . . . will entail some overlap with the merits of the

  plaintiff’s underlying claim,” 72 but “Rule 23 grants courts no license to engage in free-ranging

  merits inquiries at the certification stage.” 73 Rather, “[m]erits questions may be considered to the

  extent—but only to the extent—that they are relevant to determining whether the Rule 23

  prerequisites for class certification are satisfied.” 74

              “The decision whether to grant or deny class certification involves intensely practical

  considerations . . . and therefore belongs within the discretion of the trial court.” 75 The court

  should certify a class only if, “after rigorous analysis,” it concludes “that the prerequisites of

  Rule 23[] have been satisfied.” 76




  69
       Fed. R. Civ. P. 23(a)(1)–(4); see also Tabor v. Hilti, Inc., 703 F.3d 1206, 1228 (10th Cir. 2013).
  70
       See Esplin v. Hirschi, 402 F.2d 94, 98 (10th Cir. 1968).
  71
       Fed. R. Civ. P. 23(b)(3).
  72
    Tripp v. Berman & Rabin, P.A., 310 F.R.D. 499, 503 (D. Kan. 2015) (quoting Dukes, 564 U.S. at 351) (brackets
  and ellipses omitted).
  73
       Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455, 466 (2013).
  74
       Id.
  75
       Tabor, 703 F.3d at 1227 (quotation marks and citations omitted).
  76
       Comcast, 569 U.S. at 33 (citation omitted).

                                                               10
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1958 Page 11 of 39




  b.          Analysis

              The court first addresses the Rule 23(a) requirements, before turning to Rule 23(b)(3).

  For the reasons that follow, the court concludes Wesley has satisfied her burden to certify a class

  more narrowly defined than the one she proposes.

  1.          Rule 23(a) Requirements

              Rule 23(a) permits a member of a class to sue as a representative party “on behalf of all

  members only if:”

              (1) the class is so numerous that joinder is impracticable; (2) there are questions
              of law or fact common to the class; (3) the claims or defenses of the
              representative parties are typical of the claims or defenses of the class; and (4) the
              representative parties will fairly and adequately protect the interests of the class. 77

              To meet her burden under Rule 23(a), Wesley must “be prepared to prove that there are

  in fact sufficiently numerous parties, common questions of law or fact, typicality of claims or

  defenses, and adequacy of representation, as required by Rule 23(a).” 78 To determine if Wesley

  has met her burden, the court “must accept the substantive allegations of the complaint as true”

  and “may probe behind the pleadings and examine the facts and evidence in the case.” 79

  “[A]ctual, not presumed, conformance with Rule 23(a)” is required. 80

  A.          Numerosity

              Under Rule 23(a)(1), the party seeking certification has the burden to establish that “the

  class is so numerous that joinder of all members is impracticable.” 81 To satisfy that burden here,

  Wesley “must produce some evidence or otherwise establish by reasonable estimate the number


  77
       Fed. R. Civ. P. 23(a)(1)–(4).
  78
       Comcast, 569 U.S. at 33 (quoting Dukes, 564 U.S. at 350) (emphasis in original).
  79
       Tripp, 310 F.R.D. at 503 (quotation marks and citations omitted).
  80
       Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982).
  81
       Fed. R. Civ. P. 23(a)(1).

                                                             11
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1959 Page 12 of 39




  of class members who may be involved.” 82 In the Tenth Circuit “there is no set formula to

  determine if the class is so numerous that it should be so certified.” 83 Instead, “there are []

  several factors that enter into the impracticability issue . . . includ[ing] the nature of the action,

  the size of the individual claims, and the location of the members of the class or the property that

  is the subject matter of the dispute.” 84 Because the numerosity requirement is a “fact-specific

  inquiry,” the court has “wide latitude” to determine if it is satisfied. 85

              To meet her burden, Wesley relies on Snap’s call logs from two different time periods

  when Snap was using different call technologies: before and after September 1, 2019. 86

  i.          Before September 1, 2019

              For the proposed class period before September 1, 2019, Wesley cites Snap’s call logs to

  identify 76,662 cellular telephone numbers designated as “Wrong Numbers.” 87 Wesley

  acknowledges Snap’s call logs from this time do not indicate whether Snap delivered a

  prerecorded voice message to these cellphone numbers. 88 She nevertheless posits the court may

  make “a reasonable assumption . . . that Snap delivered prerecorded voice messages during the

  proposed class period [from March 2016–August 2019] to about 50,000 cellular telephone

  numbers it marked with a ‘wrong number’ notation.” 89 This estimate is based on the number of




  82
       Lawrence v. First Fin. Inv. Fund V, LLC, 336 F.R.D. 366, 373 (D. Utah 2020) (quoting Tripp, 310 F.R.D. at 504).
  83
     Colorado Cross-Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d 1205, 1215 (10th Cir. 2014) (internal
  quotation marks and citation omitted).
  84
       Id. (internal quotation marks and citation omitted).
  85
    Trevizo v. Adams, 455 F.3d 1155, 1162 (10th Cir. 2006) (citing Johnson by Johnson v. Thompson, 971 F.2d 1487,
  1498 (10th Cir. 1992)).
  86
       Dkt. 64 at 5.
  87
       Id.
  88
       Id.
  89
       Id.

                                                              12
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1960 Page 13 of 39




  calls placed during this period and the fact that nearly 50% more cellular telephone numbers

  were marked as “Wrong Numbers.” 90

              Snap argues this estimate fails to demonstrate numerosity for this period of the proposed

  class because it is based on “sheer guesswork.” 91 Snap asserts it is “undisputed that Snap has no

  way of determining whether it left a prerecorded message” during this time. 92 In response,

  Wesley argues the only reason she must estimate the number of potential class members during

  this time period is because “Snap kept inadequate records.” 93 Inadequate records, Wesley

  contends, should not be “grounds to defeat the class certification or it would be fairly easy for

  defendants to defeat such motions.” 94

              The court concludes Wesley has failed to adequately support her demonstration of

  numerosity for the proposed class period prior to September 1, 2019. The court agrees with

  Wesley that a defendant’s inadequate records should not preclude class certification. However,

  as the party seeking certification, it is her burden to demonstrate numerosity despite Snap’s

  inadequate records. 95 To meet that burden, Wesley is required to “produce some evidence or

  otherwise establish by reasonable estimate the number of class members who may be

  involved.” 96 Here, Wesley has not presented the court with any facts beyond her own

  assumption to support the estimated 50,000 class members. 97 Her assumption, untethered to any


  90
       Id.
  91
       Dkt. 71 at 11.
  92
       Id. at 3.
  93
       Dkt. 78 (Snap’s Reply) at 2 n.5.
  94
     Id. (citing Drossin v. Nat’l Action Fin. Servs., Inc., 255 F.R.D. 608, 614 (S.D. Fla. 2009); see also Macarz v.
  Transworld Sys., Inc., 193 F.R.D. 46, 57 (D. Conn. 2000)).
  95
    DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188, 1194 (10th Cir. 2010) (“The party seeking class certification
  bears the burden of proving Rule 23’s requirements are satisfied.”) (citation omitted).
  96
       Lawrence, 336 F.R.D. at 373 (citing Tripp, 310 F.R.D. at 504).
  97
       See Dkt. 64 at 5.

                                                             13
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1961 Page 14 of 39




  evidence, is insufficient to meet her burden to demonstrate numerosity for the proposed class

  period prior to September 1, 2019.

              Rather than strike the proposed class altogether, the court may employ less drastic

  measures. “If the court finds that the proposed definition is not sufficiently definite, it may

  modify the definition instead of dismissing the proposed action.” 98 Because the court concludes

  Wesley has sufficiently demonstrated numerosity for the proposed class period after September

  1, 2019, the court limits the proposed class to that time period.

  ii.         After September 1, 2019

              Using Snap’s call logs from September 1, 2019 through August 2020, Wesley attempts

  initially to estimate the number of class members by pointing to 32,780 cellphone numbers

  marked in Snap’s call logs as “wrong numbers,” to which Snap delivered a prerecorded

  message. 99 The court agrees with Wesley that these call logs establish a sufficiently large

  number of class members who fit the court’s modified proposed class definition.

              Snap argues Wesley has not met her burden to demonstrate numerosity because she fails

  to “identify even one individual class member.” 100 This misstates Wesley’s burden at this stage.

  Although Wesley “bears the burden of establishing numerosity, she need not establish any

  precise number of class members at this stage, or have already identified who is part of the

  class.” 101 Numerosity may be established based on a reasonable estimate of ascertainable class




  98
     Davoll v. Webb, 194 F.3d 1116, 1146 (10th Cir. 1999); see also Powers v. Hamilton Cty. Pub. Def. Comm’n, 501
  F.3d 592, 619 (6th Cir. 2007) (“[D]istrict courts have broad discretion to modify class definitions . . . .”).
  99
       Dkt. 64 at 5.
  100
        Id.
  101
      Lavigne v. First Cmty. Bancshares, Inc., No. 1:15-cv-00934-WJ/LF, 2018 WL 2694457, at *3 (D. N.M. June 5,
  2018) (citations omitted).

                                                         14
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1962 Page 15 of 39




  members. 102 The evidence presented by Wesley of Snap’s call logs after September 1, 2019

  establishes a reasonable estimate of such class members.

              In an attempt to demonstrate the inaccuracy of its own call logs, Snap offers an expert

  report estimating 92.6% “wrong number” designations in Snap’s call logs could actually be Snap

  customers. 103 In other words, Snap’s expert opines it is possible that up to 92.6% of Wesley’s

  proposed class would not satisfy her class definition because they are customers of Snap.

  However, even accepting Snap’s lowest estimate that only as many as 7.4% of the total 32,780

  cellphone numbers called during this time period, or around 2,425 wrong number designations,

  resulted in calls to noncustomers, this evidence still supports a finding that numerosity is

  satisfied here. 104 Based on the evidence Wesley produced—Snap’s own call logs—she has

  adequately provided a “reasonable estimate [of] the number of class members who may be

  involved.” 105 This number establishes that “the class is so numerous that joinder of all members

  is impracticable.” 106 Accordingly, the court concludes Wesley has satisfied the numerosity

  requirement for a class period beginning on September 1, 2019.




  102
     See Colorado Cross Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d 1205, 1215 (10th Cir. 2014) (court
  was reasonable in inferring under circumstances that there would be substantial number of class members);
  Neiberger v. Hawkins, 208 F.R. D. 301, 313 (D. Colo. 2002) (“the exact number of potential members need not be
  shown”); Ditty v. Check Rite, Ltd., 182 F.R.D. 639, 641 (D. Utah 1998) (citing Zeidman v. J. Ray McDermott & Co.,
  Inc., 651 F.2d 1030, 1039 (5th Cir.1981)) (noting it is not “necessary that the plaintiffs identify the exact number of
  class members involved[, because] courts have often used common sense assumptions to support a finding of
  numerosity.”).
  103
        Dkt. 71 at 6 (citing Dkt.71-7 (Expert Report of Margaret Daley) ¶¶ 70, 95).
  104
     Lavigne, 2018 WL 2694457, at *4 (noting “[e]ven if only a fraction of the approximately 38,125 [of wrong
  number calls] are in fact class members, the numerosity requirement here is readily satisfied”) (citing West v.
  California Servs. Bureau, Inc., 2017 WL 6316823, at *7 (N.D. Cal. 2017); Munday v. Navy Fed. Credit Union, 2016
  WL 7655807, at *3 (C.D. Cal. 2016) (“Because joinder of even a fraction of these individuals is impracticable, Rule
  23(a)’s numerosity requirement is readily satisfied.”)).
  105
        Lawrence v. First Fin. Inv. Fund V, LLC, 336 F.R.D. 366, 373 (D. Utah 2020) (quoting Tripp, 310 F.R.D. at 504).
  106
        Fed. R. Civ. P. 23(a)(1).

                                                             15
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1963 Page 16 of 39




  B.          Commonality

              Under Rule 23(a)(2), a plaintiff “must demonstrate that there are ‘questions of law or fact

  common to [each] class.’” 107 This requires Wesley to be part of the class and “possess the same

  interest and suffer the same injury” as the putative class members. 108 The plaintiff’s and class

  members’ “claims must depend upon a common contention” that is “of such a nature that it is

  capable of classwide resolution—which means that determination of its truth or falsity will

  resolve an issue that is central to the validity of each one of the claims in one stroke.” 109 Indeed,

  “[w]hat matters to class certification is . . . the capacity of a class-wide proceeding to generate

  common answers apt to drive the resolution of the litigation.” 110 A single common question may

  satisfy this requirement. 111

              Wesley asserts each putative class member suffered the same injury: they all received an

  unsolicited telephone call from Snap on their cellular telephone number. 112 Wesley argues three

  questions common to the class arise from this injury: (1) whether Snap “used a prerecorded voice

  in connection with the calls at issue;” 113 (2) whether the class members “are entitled to the

  statutorily mandated relief;” 114 and (3) whether liability attaches to Snap’s wrong number

  calls. 115




  107
        Tripp, 310 F.R.D. at 505 (quoting Fed. R. Civ. P. Rule 23(a)(2)) (alteration in original).
  108
        Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 156 (1982) (quotation marks and citation omitted).
  109
        Dukes, 564 U.S. at 350.
  110
        Id.
  111
        Id. at 359.
  112
        Dkt. 64 at 8; see also id. at n.8.
  113
        Dkt. 64 at 8.
  114
        Id. at 9.
  115
        Id.

                                                               16
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1964 Page 17 of 39




              Snap argues there are two individual issues underlying Wesley’s TCPA claim that

  preclude a finding of commonality. First, Snap contends questions concerning whether Snap

  used a prerecorded voice in connection with the calls at issue is not a common question because

  it requires an individualized inquiry as to whether the prerecorded message actually played. 116

  Second, Snap argues commonality is defeated because an individual finding must be made

  concerning whether Snap had consent to call the telephone number. 117 Despite the issues Snap

  raises, the court concludes Wesley has met her burden to demonstrate commonality.

              In making each argument, Snap combines the commonality analysis with the question of

  whether Wesley has met the predominance requirement under Rule 23(b)(3). 118 Snap’s concerns

  about the individualized issues of consent and whether a prerecorded message “actually played”

  are more appropriately aimed at the predominance element under Rule 23(b)(3). 119 The court

  will address each concern when addressing that requirement later in the analysis. Moreover,

  neither issue overcomes Wesley’s satisfactory demonstration that there are “questions of law or

  fact common” to her proposed class. 120

              The court concludes Wesley has identified common questions to all class members likely

  “to generate common answers apt to drive the resolution of litigation.”121 Because of her

  narrowly tailored class definition, including only noncustomers of Snap, proposed class members




  116
        Dkt. 71 at 16 (citations omitted).
  117
        Id. at 17.
  118
        Id. at 15 (arguing Wesley “has failed to establish commonality or that common questions predominate”).
  119
     See Sliwa v. Bright House Networks, LLC, 33 F.R.D. 255, 274 n.18 (M.D. Florida 2019) (explaining Defendants’
  argument against commonality concerning the individualized issue of whether a “pre-recorded voice actually
  played” “is more appropriately discussed under the predominance analysis”).
  120
        Tripp, 310 F.R.D. at 505 (quoting Fed. R. Civ. P. Rule 23(a)(2)) (alteration in original).
  121
        Dukes, 564 U.S. at 350.

                                                               17
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1965 Page 18 of 39




  are likely to have similar interests and suffered a similar injury. 122 Wesley’s three identified

  common questions will also “provide common answers to legal and factual questions” for all

  class members. 123 Whether Snap used an artificial or prerecorded voice will be answered using

  evidence of Snap’s conduct, and will provide the same answer resolving an issue for the whole

  class. 124 Accordingly, the court concludes Wesley has met her burden to meet the commonality

  requirement.

  C.          Typicality

              Under Rule 23(a)(3), a plaintiff must demonstrate that her “claims . . . are typical of the

  claims . . . of the class.” 125 “[L]ike commonality, typicality exists where . . . all class members

  are at risk of being subjected to the same harmful practices, regardless of any class member’s

  individual circumstances.” 126 But the typicality requirement does “not require that every

  member of the class share a fact situation identical to that of the named plaintiff.” 127 Rather, this




  122
      See Falcon, 457 U.S. at 156; Lavigne, 2018 WL 2694457, at *4 (concluding the plaintiff satisfied the
  commonality in a TCPA class “[b]ecause of the narrowly tailored class definition, the factual situation for all class
  members appears to be the same.”).
  123
      Lavigne, 2018 WL 2694457, at *4 (citing Abdeljalil v. Gen. Elec. Capital Corp., 306 F.R.D. 303, 309 (S.D. Cal.
  2015) (concluding “the factual situation for all the class members here is the same, that is, defendant called third
  parties on their cellular telephone number via an ATDS and/or prerecorded voice without prior express consent after
  defendant was on notice that it was calling a third party.”); Stern v. DoCircle, Inc., No. SA-cv-12-2005-AG-JPRx,
  2014 WL 486262, at *4 (C.D. Cal. Jan. 29, 2014) (“What steps Defendant took to comply with TCPA, and whether
  it can be held to have negligently or willfully violated the TCPA when it took those steps, are factual and legal issues
  common to all class members.”); Munday v. Navy Fed. Credit Union, No. SA-cv-15-1629-JLS-KESx, 2016 WL
  7655807, at *4 (C.D. Cal. Sept. 15, 2016) (“Here, the crux of this action turns on whether, in fact, [the defendant’s]
  coded certain telephone numbers as a “wrong number,” but, nevertheless, continued to call “a portion of the coded
  ‘wrong numbers’ ” as a result of “a ‘gap’ in [the defendant’s] system logic.” An affirmative determination on this
  issue would generate [a] common answer apt to drive the resolution of the litigation.”).
  124
     See, e.g., Knapper v. Cox Commc’ns, Inc., 329 F.R.D. 238, 242 (D. Ariz. 2019) (concluding in a TCPA class that
  “[w]hether Defendant used an ATDS or an artificial or prerecorded voice to allegedly call the putative class
  members would produce an answer that is central to the validity of each claim in one stroke.”) (internal quotation
  marks and citations omitted).
  125
        Fed. R. Civ. P. 23(a)(3).
  126
        DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188, 1199 (10th Cir. 2010) (citation omitted).
  127
        Colo. Cross Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d 1205, 1216 (10th Cir. 2014) (citation omitted).

                                                              18
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1966 Page 19 of 39




  requirement is met “so long as the claims of the class representative and class members are based

  on the same legal or remedial theory.” 128

              Wesley contends her claim is typical of the claims of members of the proposed class

  because the class definition includes only noncustomers of Snap who received prerecorded voice

  calls. 129 Because her class is defined by noncustomers, Wesley argues the alleged harm she has

  suffered—Snap delivering prerecorded voice messages to her cellular telephone number—is

  similar if not identical to the harm suffered by other class members. 130 Snap contends that

  Wesley cannot demonstrate her claims are typical of the proposed class members’ claims because

  (1) she has not identified any other class member, and (2) lack of standing is a unique defense

  available against Wesley. 131 The court disagrees.

              Snap’s first argument is without merit. Snap contends Wesley cannot demonstrate her

  claims are typical of the claims of the proposed class because she has not identified “a single

  person similarly situated to her.” 132 As the court previously addressed, Wesley is not required to

  identify any other class member at the class certification stage. 133 Snap points to no authority to

  support the proposition that failure to specifically identify one or more class members defeats a

  plaintiff’s showing of typicality. The case Snap attempts to rely on supports the opposite




  128
        Id. (citation omitted).
  129
        Dkt. 64 at 10.
  130
        Id.
  131
        Dkt. 71 at 15.
  132
        Id. at 14.
  133
     See Lavigne, 2018 WL 2694457, at *3 (noting that plaintiffs are not required to “identif[y] who is part of the
  class”) (citations omitted).

                                                           19
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1967 Page 20 of 39




  proposition, noting that “the identity of individual class members need not be ascertained before

  class certification[.]” 134

              Snap’s second argument also fails to defeat Wesley’s demonstration of typicality. Snap

  argues Wesley cannot meet the typicality requirement because her claims are subject to a unique

  defense: that Wesley lacks standing to bring her TCPA claim. 135 A unique defense may destroy

  typicality if that defense is “likely to become a major focus of the litigation.” 136 This is because

  the lead plaintiff “might devote time and effort to the defense at the expense of issues that are

  common and controlling for the class.” 137 Here, Snap has failed to produce any evidence to

  suggest Wesley’s standing will become a focus of the litigation.

              A plaintiff enjoys Article III standing to sue if they have “(1) suffered an injury in fact,

  (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

  redressed by a favorable judicial decision.” 138 To establish an injury in fact, Wesley must

  demonstrate that she “suffered ‘an invasion of a legally protected interest’ that is ‘concrete and

  particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” 139 “For an injury to be

  ‘particularized,’ it must affect the plaintiff in a personal and individual way.” 140 To be




    Donaca v. Dish Network, LLC., 303 F.R.D. 390, 397 (D. Colo. 2014) (internal quotation marks and citation
  134

  omitted).
  135
        Dkt. 71 at 22.
  136
     In re Crocs, Inc. Sec. Litig., 306 F.R.D. 672, 687 (D. Colo. 2014) (quoting Marcus v. BMW of N. Am., LLC, 687
  F.3d 583, 599 (3d Cir.2012)) (internal quotation marks omitted).
  137
      In re Crocs, Inc. Sec. Litig., 306 F.R.D. at 687 (quoting Beck v. Maximus, Inc., 457 F.3d 291, 297 (3d Cir.2006))
  (internal quotation marks omitted).
    Kan. Nat. Res. Coal. v. U.S. Dep’t of Interior, 971 F.3d 1222, 1231 (10th Cir. 2020) (citing Spokeo, Inc. v. Robins,
  138

  136 S. Ct. 1540, 1547 (2016)).
  139
        Id. at 1231 (quoting Spokeo, 136 S. Ct. at 1548).
  140
        Spokeo, 136 S. Ct. at 1548 (internal quotation marks and citation omitted).

                                                              20
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1968 Page 21 of 39




  “concrete,” an injury “must be ‘de facto’; that is, it must actually exist.” 141 A concrete injury is

  not synonymous with “tangible”; “intangible injuries can [] be concrete.” 142

              Courts have concluded “an invasion of . . . privacy can be considered a ‘concrete’ harm—

  a harm that actually exists—and is sufficient to confer standing on an individual who is suing to

  protect that interest.” 143 This is the precise injury alleged here. Wesley alleges she suffered

  “actual harm as a result of [Snap’s] calls in that she suffered an invasion of privacy, an intrusion

  into her life, and a private nuisance.” 144

              Notwithstanding this allegation, Snap contends Wesley cannot demonstrate an invasion of

  privacy because she invited the calls from Snap. 145 Where she invited Snap’s calls, it asserts, she

  will be unable to demonstrate any invasion to her privacy as required for standing. 146 To make

  this argument, Snap relies on Garcia v. Credit One Bank, the facts of which are clearly

  distinguishable from any evidence presented here. 147 The plaintiff in that case “kept re-

  purchasing pre-paid phone minutes, apparently in order to keep receiving unwanted calls.” 148

  This fact, along with his knowledge that “if he instructed [the defendant] at any time during one

  of these calls to cease calling him, [defendant] would have likely complied,” led the court to



  141
        Id. at 1549.
  142
        Id.
  143
     LaVigne v. First Cmty. Bancshares, Inc., 215 F. Supp. 3d 1138, 1144 (D. N.M. 2016); see also Van Patten v.
  Vertical Fitness Grp., LLC, 847 F.3d 1037, 1043 (9th Cir. 2017) (concluding “[a] plaintiff alleging a violation under
  the TCPA need not allege any additional harm beyond” the invasion of privacy because that is the precise “interest[]
  Congress sought to protect in enacting the TCPA”); Susinno v. Work Out World Inc., 862 F.3d 346, 351 (3d Cir.
  2017) (same); Melito v. Experian Marketing Solutions, Inc., 923 F.3d 85, 94–95 (2nd Cir. 2019) (same).
  144
        Dkt. 40 (Amended Complaint) ¶ 32.
  145
        Dkt. 71 at 22–23.
  146
        Id. at 23.
  147
     Id. (citing Garcia v. Credit One Bank, Case No. 2:18-cv-191-JCM-EJY, 2020 WL 4431679, at * 3 (D. Nev. July
  31, 2020)).
  148
        Garcia, 2020 WL 4431679, at * 3.

                                                           21
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1969 Page 22 of 39




  conclude the plaintiff had not suffered an injury-in-fact because he filed the action “as part of a

  scheme to generate revenue.” 149 The court in Garcia compared the plaintiff’s repurchasing of

  pre-paid phone minutes to the plaintiff in another case, Stoops v. Wells Fargo Bank, N.A., where

  the plaintiff testified that she was filing TCPA lawsuits to generate revenue:

              Q. [W]hat prompted you to bring this lawsuit?
              A. Wells Fargo was calling me a phone—on a phone.
              Q. Okay. Did anyone suggest to you to bring this lawsuit?
              A. Suggest to bring a lawsuit? Yes.
              Q. Who?
              A. Randy Miller.
              Q. Who is Randy Miller?
              A. My best friend from Lincoln, Nebraska.
              Q. Okay. An[d] why did Randy Miller suggest that?
              A. Well, he was the first to mention the possibility of me doing TCPA violations
              as a business.
              Q. Okay. So are you bringing these lawsuits as a business?
              A. Yes, I am. 150

              The court in Stoops granted summary judgment in favor of the defendants because the

  plaintiff failed to demonstrate an injury-in-fact for standing. 151 Where the plaintiff invited TCPA

  violations as an actual business and “admitted that her only purpose in using her cell phones is to

  file TCPA lawsuits,” the court concluded the plaintiff could not demonstrate the defendant

  invaded their privacy as required to demonstrate an injury-in-fact of nuisance or invasion of

  privacy for standing. 152

              The facts here are materially different. Snap relies on Wesley’s employment history in

  the collection industry and related training concerning the TCPA. 153 Snap contends that because




  149
        Id.
  150
        Stoops v. Wells Fargo Bank, N.A., 197 F. Supp. 3d 782, 798 (W.D. Pa. 2016).
  151
        Id. at 803.
  152
        Id. at 800.
  153
        Dkt. 71 at 22–23.

                                                            22
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1970 Page 23 of 39




  Wesley knew how to make Snap’s calls stop, and did not do so, she invited the calls. 154 The

  plaintiffs in Garcia and Stoops, however, did not lack standing solely because of their knowledge

  of the TCPA. Rather, each court concluded the plaintiffs lacked an injury-in-fact because they

  actively sought out unsolicited calls by repurchasing pre-paid phone minutes or purchasing over

  35 cellphones for the sole purpose of bringing TCPA lawsuits. 155 Snap does not assert any facts

  that would similarly suggest Wesley invited calls from Snap. The record evidence in this case

  does not support Snap’s contention that Wesley was “manipulat[ing] companies into calling her

  with collections calls (by allowing unwanted calls intended for another to roll in) [so that she]

  could have a second career as a TCPA plaintiff.”. 156

              To the contrary, Wesley’s allegations here sufficiently allege an injury-in-fact for

  Article III standing to bring a claim under the TCPA and Snap has not presented any evidence to

  support the contention that she will be unable to demonstrate this injury throughout the

  litigation.157 The court disagrees with Snap that this is a potential defense defeating Wesley’s

  showing of typicality.

              Wesley has defined her proposed class to include only noncustomers of Snap. 158 Because

  of this narrow definition, she has demonstrated her claims and the class members’ claims are




  154
     Id. Wesley disputes that she did not answer Snap’s calls in an attempt to stop them from continuing and provides
  evidence in support of her argument. Dkt 78 at 8–9. Wesley also alleges she did answer Snap’s calls on occasion in
  an attempt to make the calls stop. Dkt 40 at ¶ 10. In a Motion to Certify a Class, “the court must accept the
  substantive allegations of the complaint as true and may probe behind the pleadings and examine the facts and
  evidence in the case.” Lawrence v. First Fin. Inv. Fund V, LLC, 336 F.R.D. 366, 373 (D. Utah 2020).
  155
      See Garcia, 2020 WL 4431679, at * 3; Stoops, 197 F. Supp. 3d at 799 (noting the plaintiff testified that she has
  over 35 cell phone numbers in order to bring a TCPA lawsuits).
  156
        Dkt. 71 at 23.
  157
     See LaVigne, 215 F. Supp. 3d at 1146 (compiling cases “finding that the bare statutory violation of the TCPA
  constitutes sufficient ‘concrete’ injury for Article III standing”).
  158
        See Dkt. 64 at 1.

                                                            23
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1971 Page 24 of 39




  likely “based on the same legal or remedial theory.” 159 The court concludes she has satisfied the

  typicality requirement.

  D.          Adequacy of Representation

              The last requirement of Rule 23(a) is that the class representative “fairly and adequately

  protect the interests of the class.” 160 This “factors in competency and conflicts of class

  counsel,” 161 and requires the class representative and their counsel (1) not have any “conflicts of

  interest with other class members,” and (2) “prosecute the action vigorously on behalf of the

  class.” 162

              Snap contends Wesley fails both requirements, relying on its prior argument that Wesley

  is susceptible to a unique defense—that she lacks standing to bring the TCPA claim. 163 For the

  reasons already explained, the court disagrees. Wesley has demonstrated she is an adequate

  representative of her proposed class.

              Under the first adequacy prong, conflicts may exist when the class representative “put[s]

  [her] own interests above those of the class.” 164 Wesley maintains she has no conflicts with the

  proposed class members. 165 During her deposition, Wesley testified that her employment

  experience in debt collection does not, and will not, create a conflict with members of the

  proposed class. 166 She also testified that she is seeking the same recovery both for herself and




  159
        Colo. Cross Disability, 765 F.3d at 1216 (citation omitted).
  160
        Fed. R. Civ. P. 23(a)(4).
  161
        Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 626 n.20 (1997).
  162
        Rutter, 314 F.3d at 1187–88 (citations omitted).
  163
        Dkt. 71 at 22.
  164
        Carpenter v. Boeing Co., 456 F.3d 1183, 1204 (10th Cir. 2006).
  165
        Dkt. 40 ¶ 49.
  166
        Dkt. 64 at 12 (citing Dkt. 64-4 (Deposition Transcript of Brandi Wesley) at 236:14–237:5).

                                                              24
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1972 Page 25 of 39




  the other proposed class members. 167 In addition, Wesley’s counsel submitted a joint declaration

  with her Motion asserting they have no conflicts of interest with putative class members. 168

              To satisfy the adequacy second prong, Wesley represents in her declaration that she has

  been actively involved in this case and is “committed to protecting the interests of the class

  members [she] seek[s] to represent.” 169 She has already been deposed by Snap and effectively

  testified to her responsibilities as a class representative. 170 Wesley’s counsel similarly represent,

  in Radbil’s Declaration, that they will vigorously protect the interests of members of the

  proposed class. 171 Wesley’s counsel represents that Greenwald Davidson Radbil PLLC has the

  resources and time to support the putative class. 172 Aaron Radbil represents that he, Michael L.

  Greenwald, James L. Davidson, Jesse S. Johnson, and Alexander D. Kruzyk, all have extensive

  experience litigating consumer protection class actions. 173 The court has identified no reason to

  doubt counsel’s competency to litigate this matter, nor has Snap advanced one. 174 Wesley has

  demonstrated she and her counsel will adequately protect the interests of the class.

  2.          Rule 23(b)(3) Requirements

              Having concluded Wesley has satisfied each element of Rule 23(a), the court now turns to

  the requirements of Rule 23(b)(3). Under Rule 23(b)(3), Wesley must demonstrate “[1] that the

  questions of law or fact common to class members predominate over any questions affecting



  167
     Dkt. 64 at 11–12 (citing Dkt. 64-4 (Deposition Transcript of Brandi Wesley) at 34:3–11; 35:10–13; 81:10–82:7;
  83:18–84:11).
  168
        Dkt. 64-22 (Declaration of Aaron D. Radbil) ¶ 46.
  169
        Dkt. 64-21 (Declaration of Brandi Wesley) ¶ 4.
  170
        Id. ¶¶ 8, 9.
  171
        Dkt. 64-22 (Radbil Decl.) ¶ 42 (referring to the law firm rather than attorneys).
  172
        Id. ¶¶ 43–45.
  173
        Id. ¶¶ 24, 28, 33, 36, 37, 40, 41.
  174
        See Dkt. 71 at 22–24.

                                                               25
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1973 Page 26 of 39




  only individual members, and [2] that a class action is superior to other available methods for

  fairly and efficiently adjudicating the controversy.” 175 That is, “class status is appropriate as long

  as plaintiffs can establish an aggregation of legal and factual issues, the uniform treatment of

  which is superior to ordinary one-on-one litigation.” 176

              Both parties also address ascertainability as a requirement prior to certifying a class. 177

  In short, this prerequisite ensures the class is defined so that members are identifiable by

  reference to objective characteristics. 178 Although the Tenth Circuit has not formally recognized

  ascertainability as a separate requirement, it appears this issue is appropriately considered as part

  of the Rule 23(b)(3) analysis. 179

              The court will first address the established elements of Rule 23(b)(3), predominance and

  superiority, before addressing the parties’ ascertainability arguments.

  A.          Predominance

              The commonality and predominance inquiries are similar, but “the predominance

  criterion is far more demanding[.]” 180 This inquiry “regularly presents the greatest obstacle to

  class certification,” because it “tests whether proposed classes are sufficiently cohesive to

  warrant adjudication by representation” and “asks whether the common, aggregation-enabling,

  issues in the case are more prevalent or important than the non-common, aggregation-defeating,

  individual issues.” 181 To determine if class issues predominate over individual issues, the court


  175
        Fed. R. Civ. P. 23(b)(3).
  176
        CGC Holding, 773 F.3d at 1086.
  177
        See Dkt. 64 at 18; Dkt. 71 at 24.
  178
        See Lavigne, 2018 WL 2694457, at *6, 6 n.4 (citing Davoll v. Webb, 194 F.3d 1116, 1146–47 (10th Cir. 1999)).
    Shook v. El Paso County, 386 F.3d 963, 972 (10th Cir. 2004) (noting “the lack of identifiability is a factor that
  179

  may defeat Rule 23(b)(3) classification”).
  180
        Amchem, 521 U.S. at 624, (citation omitted).
  181
        CGC Holding, 773 F.3d at 1087.

                                                            26
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1974 Page 27 of 39




  “characterize[s] the issues in the case as common or not, and then weigh[s] which issues

  predominate.” 182 This is done by “considering how the class intends to answer factual and legal

  questions to prove its claim—and the extent to which the evidence needed to do so is common or

  individual.” 183

              The court first identifies “the elements of the underlying cause[s] of action,”—a TCPA

  claim based on prerecorded or artificial voice—before analyzing whether the issues presented are

  susceptible to resolution with common or individualized evidence or legal determinations. 184

  Next, the court addresses Snap’s arguments under the same framework, i.e., determining whether

  the issues are common or individual and whether the individual issues outweigh the common

  issues.

  1.          TCPA Claim

              To prevail on her TCPA claim, a plaintiff must prove that “(1) the defendant called

  plaintiff’s cellular telephone (2) using . . . an artificial or prerecorded voice (3) without the

  plaintiff’s prior express consent.” 185 Wesley is proceeding here on the basis of prerecorded

  messages, not artificial voice.

              The first TCPA element presents an issue in common because, although it is a factual

  inquiry as to each class member, this element can be established through common evidence,




  182
        Id.
  183
        Menocal, 882 F.3d at 915 (brackets, ellipses, and citation omitted).
  184
        CGC Holding, 773 F.3d at 1088.
  185
     Asher v. Quicken Loans, Inc., No. 2:17-cv-1203, 2019 WL 131854, at *1 (D. Utah Jan. 8, 2019) (citation
  omitted); see also Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 373 (citing 47 U.S.C. § 227(b)(1)(A)) (stating the
  TCPA “makes it unlawful to use . . . an artificial or prerecorded voice message, without the prior express consent of
  the called party, to call any . . . cellular telephone[.]”).

                                                              27
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1975 Page 28 of 39




  namely Snap’s business records. 186 Similarly, the second element is an issue common to each

  class member because it can be resolved based on facts only related to Snap and whether it used

  prerecorded voice messages. This too will be established through common evidence. The issue

  will not depend on any individualized facts or evidence concerning the putative class members.

              The third element is an individual issue predominated by common issues. This element

  will require the court to determine whether each class member gave prior express consent to

  Snap to contact their cellular telephone number. Wesley asserts the individual issue of consent

  does not outweigh the common issues. She contends that where her proposed class definition

  includes only noncustomers of Snap, the class includes only those “who necessarily did not

  provide Snap with prior express consent to place calls to their cellular telephone numbers.” 187

  The court agrees with Wesley, and other courts evaluating similarly defined classes, that this

  individual issue is predominated by common issues. 188

  2.          Snap’s Arguments

              Snap disagrees that common issues predominate, identifying two individual issues that it

  argues defeats Wesley’s showing. Snap contends the second and third elements of a TCPA claim

  raise individual issues that predominate over any common issues. 189




  186
     Braver v. Northstar Alarm Services, LLC, 329 F.R.D. 320, 331 (W.D. Oklahoma 2018) (concluding whether
  “every class member received a call” was an issue in common); Lavigne, 2018 WL 2694457, at *7 (concluding
  there was predominance where the TCPA “class members appear to be in the same factual situation, and the class is
  likely to fail or succeed on the merits (such as whether class members expressly revoked consent) on the same
  common evidence, i.e., Defendants’ business records.”).
  187
        Dkt. 63 at 13.
  188
     See, e.g., Lavigne, 2018 WL 2694457, at *8 (concluding issues of consent do not predominate over common
  issues in TCPA claim where class is defined by non-customers); West v. California Servs. Bureau, Inc., 323 F.R.D.
  295, 301–02 (N.D. Cal. 2017) (concluding predominance requirement was satisfied given reverse look up
  procedures to ensure wrong numbers); Abdeljalil v. Gen. Elec. Cap. Corp., 306 F.R.D. 303, 311 (S.D. Cal. 2015)
  (concluding the predominance requirement was satisfied despite individualized issues of consent).
  189
        Dkt. 71 at 16–17.

                                                          28
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1976 Page 29 of 39




              Snap contends the second element—whether Snap uses an artificial or prerecorded

  voice—is an individual issue because this element requires the prerecorded voice message to

  “actually play.” 190 Snap contends the court will need to determine whether each class member

  received a message that “actually played” based on individualized evidence that would

  predominate over common issues. 191 Snap cites various reasons a call might be placed by Snap,

  and reflected on its call logs, but a prerecorded message not “actually play,” including where a

  voicemail box is not set up, is deactivated, or is full, or where the recipient uses call-blocking

  technology. 192 Because of this, Snap contends the court will need to make an individual inquiry

  into each call to determine whether or not a prerecorded voice message played. 193 Snap

  maintains this element will be overcome by individual issues because of the various evidence,

  only in the hands of purported class members, which may establish whether or not an artificial or

  prerecorded message actually played.

              But Wesley presents evidence of Snap’s own call logs to demonstrate this issue can be

  resolved using common evidence. 194 Wesley argues Snap’s call logs from after September 1,

  2019 can be used “to determine whether it attempted to deliver a prerecorded voice message to a

  telephone number and whether Snap ‘actually left the message,’ by reviewing call disposition

  codes and call duration indicators[.]” 195 Wesley contends reviewing call disposition codes in

  Snap’s call logs can resolve the issue of whether the prerecorded voice message “actually


  190
        Id. at 16 (citing Ybarra v. Dish Network, LLC, 807 F.3d 635, 640–41 (5th Cir. 2015)).
  191
        Dkt. 71 at 16.
  192
        Id.
  193
        Id. at 16–17.
  194
        Dkt. 78 at 4.
  195
     Id. Wesley does not present any common evidence that can be used to resolve this issue on a classwide basis for
  any time prior to September 1, 2019. See Dkt. 78 at 4. This lack of evidence further supports limiting the proposed
  class to the period after September 1, 2019.

                                                             29
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1977 Page 30 of 39




  played.” 196 Wesley cites Snap’s deposition testimony to demonstrate that where the primary

  disposition on the call log indicates “answering machine left message,” the prerecorded message

  “actually played.” 197 Snap testified that the call disposition code “answering machine left

  message” means that “the system recognized that on the other end was an answering machine . . .

  and left a prerecorded answering machine message.” 198

              Wesley similarly contends the issue can be resolved by reviewing the call duration

  indicators. 199 Wesley cites testimony that where the call duration indicates a call of 55 seconds,

  that indication can resolve the issue of whether a prerecorded voice message “actually

  played.” 200 Snap testified that “if you look at the duration, [on the call log] its 55 seconds over

  some of those shorter ones, that shows the answering machine was actually—the prerecorded

  answering machine was actually leaving the message.” 201

              With this evidence, Wesley has demonstrated Snap’s call logs represent common

  evidence that can be used to resolve the issue of whether the prerecorded voice message

  “actually played,” either by reference to the primary disposition code or the call duration.

  Wesley has sufficiently demonstrated that the issue of whether Snap called the putative class




  196
        Dkt. 78 at 4.
  197
        Id.
  198
      Id. (citing Dkt. 64-8 (Deposition Testimony of Adam Christensen) at 55:3–13; Dkt. 78-2 (Christensen Transcript
  Excerpt) at 60:24–61:9 (Q. Why do you say that that shows that the prerecorded message was being left? A.
  Because of the primary disposition . . . the answering machine left a message.).
  199
        Dkt. 78 at 4.
  200
        Id. (citing Dkt. 78-2 (Christensen Transcript Excerpt) at 60:24–61:9).
  201
        Dkt. 78-2 (Christensen Transcript Excerpt) at 60:12–61:5.

                                                              30
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1978 Page 31 of 39




  members, including whether a prerecorded voice message “actually played,” can be resolved

  with common evidence. 202

              Snap next contends the third TCPA element—consent—is an individual issue that will

  predominate over any common issue. In making this argument, Snap focuses on Wesley’s use of

  its call logs. 203 Snap contends that the “wrong number” indication in its call logs does not

  establish the prerecorded voice message was left without consent. 204 Because of this, Snap

  argues, the issue of consent will require individualized proof that will predominate over the

  common issues in this case. 205 The court disagrees.

              Snap’s consent argument based on Wesley’s use of the call logs fails to demonstrate an

  individualized issue that would predominate over common issues to the class because the

  identified consent issues do not translate to Wesley’s proposed class members—noncustomers of

  Snap. The relevant question under this requirement is “whether [Wesley] can show that common

  questions subject to generalized, classwide proof predominate over individual questions.” 206

  This means that the relevant individual issues are those among members of the proposed class.

  Snap has identified an issue that likely would arise if Wesley defined her class by reference to the

  “Wrong Number” notations in its call logs. If the proposed class was so defined, the inaccuracy

  of the records would raise an individualized issue of consent with the class members. 207 But


  202
     See Menocal, 882 F.3d at 915 (noting the characterization of common or individual issues depends on “how the
  class intends to answer factual and legal questions to prove its claim—and the extent to which the evidence needed
  to do so is common or individual.”).
  203
        Dkt. 71 at 17.
  204
        Id.
  205
        Id. at 17–18.
  206
        CGC Holding Co., LLC v. Broad & Cassel, 773 F.3d 1076, 1087.
  207
     See Revitch v. Citibank, N.A., No. c-17-06907-WHA, 2019 WL 1903247, at *1 (N.D. Cal. Apr. 28, 2019)
  (concluding “individualized issues of consent predominate” where the proposed class was defined with reference to
  the defendant’s records); Tomeo v. CitiGroup, Inc., No. 13-c-4046, 2018 WL 4627386, at *12 (N.D. Ill. Sept. 27,
  2018) (same).

                                                          31
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1979 Page 32 of 39




  Wesley’s proposed class is not defined by reference to “wrong number” calls. Snap has not

  identified any individual issues among the class comprised of noncustomers of Snap that would

  overcome Wesley’s demonstration of predominance. Wesley has established “the questions of

  law or fact common to class members predominate over any questions affecting only individual

  members.”

  B.         Superiority

             In addition to predominance, Rule 23(b)(3) requires a plaintiff to “show that a class

  action would be ‘superior to other available methods for fairly and efficiently adjudicating the

  controversy.’” 208 “The policy at the very core of the class action mechanism is to overcome the

  problem that small recoveries do not provide the incentive for any individual to bring a solo

  action prosecuting his or her rights.” 209 There are four, non-exhaustive factors relevant to this

  inquiry:

             (A) the class members’ interests in individually controlling the prosecution or
             defense of separate actions; (B) the extent and nature of any litigation concerning
             the controversy already begun by or against class members; (C) the desirability or
             undesirability of concentrating the litigation of the claim in the particular forum;
             and (D) the likely difficulties in managing a class action. 210

             Applying these factors, Wesley has demonstrated that a class action presents a superior

  method to litigate this TCPA claim.

             The first factor weighs in favor of superiority. Wesley asserts the putative class members’

  claims arise from the same standardized conduct and result in uniform damages calculated on a




  208
        Menocal, 882 F.3d at 915 (quoting Fed. R. Civ. P. 23(b)(3)).
  209
        Amchem, 521 U.S. at 617.
  210
     Fed. R. Civ. P. 23(b)(3)(A)–(D); see Menocal, 882 F.3d at 915 n.3 (noting that “[a]lthough Rule 23(b)(3) states
  that these factors are pertinent to both superiority and predominance, most courts analyze these factors solely in
  determining whether a class suit will be a superior method of litigation.”) (quotation marks, brackets, and citation
  omitted).

                                                             32
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1980 Page 33 of 39




  per-prerecorded voice message basis. 211 The similarity of the putative class members’ claims

  supports this factor because “no one member of a TCPA class has an interest in controlling the

  prosecution of the action.” 212 Where the putative class members’ claims are so similar, a class

  resolution is often superior to resolving each claim individually because it prevents reinventing

  the wheel for each putative class member. 213 The amount recoverable in statutory damages also

  supports this factor, where recovery is $500–1,500 per call. 214 “The class action device is

  frequently superior where proceeding individually would be difficult for class members with

  small claims.” 215 A class action resolution to this litigation “avoids this problem by aggregating

  what would otherwise be a series of ‘too small’ potential individual recoveries.” 216

              The second and third factors also favor a finding of superiority. Neither party has

  indicated there is any ongoing litigation concerning Snap’s alleged TCPA violations by or against

  any class member. Without any evidence to the contrary, this factor supports resolving Wesley’s

  claim through a class action because this case can resolve Snap’s liability under Wesley’s TCPA



  211
        Dkt. 64 at 16.
  212
      Id. (citing Knapper v. Cox Communications, Inc., 329 F.R.D. 238, 247 (D. Ariz 2019) (noting that individual
  litigation would be inefficient and increase litigation costs “particularly so for claims that all stem from the same
  cause of action and involve common issues.”)).
  213
     See Lavigne, 2018 WL 2694457, at *8 (concluding in a TCPA claim that “[i]t would be inefficient to reinvent
  [the] wheel on approximately 30,000 separate cases.”).
  214
       47 U.S.C. § 227 (b)(3)(B) (noting the damages for each violation of the TCPA at $500 and allowing “the court
  . . . in its discretion, [to] increase the amount of the award to an amount equal to not more than 3 times the amount
  available under subparagraph (B) of this paragraph.”).
  215
     Braver v. Northstar Alarm Services, LLC, 329 F.R.D. 320, 333 (quoting Belote v. Rivet Software, Inc., No. 12-cv-
  02792-WYD-MJW, 2013 WL 2317243, at *4 (D. Colo. May 28, 2013); Mims v. Arrow Financial Services, LLC, 565
  U.S. 368, 386 (2012) (recognizing that plaintiffs are unlikely to pay a $350 filing fee to advance an individual TCPA
  claim for $500)); see also Lavigne, 2018 WL 2694457, at *8 (concluding “[i]t is unlikely that putative class
  members will file a case under TCPA for $500–1500, and will have little interest[] in controlling the prosecution of
  the TCPA claims.”).
  216
     Braver, 329 F.R.D. at 333 (citing In re Checking Acct. Overdraft Litig., 286 F.R.D. 645, 659 (S.D. Fla. 2012));
  see also Banks v. Central Refrigerated Services, Inc., Case No. 2:16-cv-356-DAK, 2017 WL 1683056, at *9
  (D. Utah May 2, 2017) (noting “Consumer claims, especially those where each plaintiff would only be entitled to a
  small amount of money if successful, are often appropriate claims for class actions.”).

                                                             33
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1981 Page 34 of 39




  theory without conflicting rulings or impediments from other litigation. As to the third factor,

  neither party disputes the desirability of concentrating the litigation of this TCPA claim in the

  current forum.

              The fourth and final factor also weighs in favor of finding Wesley has satisfied the

  superiority requirement. The “manageability” factor “encompasses the whole range of practical

  problems that may render the class action format inappropriate for a particular suit.” 217 Wesley

  asserts this case is manageable because Snap has already provided its call logs as a starting point

  for identifying potential class members. 218 These call logs identify individual cellular telephone

  numbers designated as “wrong numbers” to which Snap delivered a prerecorded voice

  message. 219 The call logs also identify the customer Snap was trying to reach by placing the

  call. 220 Based on this information, Wesley asserts, “the names and addresses of individuals

  associated with the cellular telephone numbers to which Snap delivered prerecorded voice

  messages and marked with a ‘wrong number’ notation can be identified in a practical and

  efficient manner.” 221 To support this assertion, Wesley points to her proposed notice plan

  describing the process through which she will identify these names and addresses. 222 This

  process includes de-duplicating the list to ensure a relevant cellphone telephone number appears

  on the list a single time, employing a reverse look-up strategy, and verifying the list through




  217
        Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 164 (1974).
  218
        Dkt. 64 at 17.
  219
        Id.
  220
        Id.
  221
        Dkt. 64 at 17 (citing Dkt. 64-23 (Declaration of Carla A. Peak) ¶¶ 11–17, 19–23).
  222
        Id.

                                                             34
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1982 Page 35 of 39




  several databases. 223 Using the proposed method, Wesley has demonstrated the class can be

  identified and managed in an efficient way. 224

              Snap disagrees that Wesley’s proposed notice plan alleviates the problems with managing

  this proposed class action. Instead, it argues the individualized issues associated with Snap’s call

  logs “clearly demonstrate that individualized consent issues would require a series of mini-trials,

  thus defeating predominance and superiority.” 225 The court has addressed this argument above.

  Because Wesley’s proposed class definition includes only people who were not customers of

  Snap, individual issues of consent are unlikely to affect the manageability of the potential class.

  C.          Ascertainability

              Both parties advance arguments concerning whether Wesley’s proposed class is

  ascertainable based on the proposed class definition. 226 Several circuits recognize a requirement

  under Rule 23 that members of a proposed class be ascertainable or “readily identifiable.” 227

  The Tenth Circuit is not among the circuits that have explicitly addressed an ascertainability

  requirement, though it has indicated “the lack of identifiability is a factor that may defeat

  Rule 23(b)(3) classification.” 228




  223
        Dkt. 64-23 (Peak Decl.) ¶¶ 16, 17, 21.
  224
        Dkt. 64 at 17, 24.
  225
     Dkt. 71 at 24 (quoting Alpha Tech Pet, Inc. v. Lagasse, LLC, No. 16-c-513 & 16-c-4321, 2017 WL 5069946, at
  * 8 (N.D. Ill Nov. 3, 2017)) (internal quotation marks omitted).
  226
        Dkt. 64 at 18; Dkt. 71 at 24.
  227
      In re: Syngenta AG MIR 162 Corn Litig., No. 14-md-2591-JWL, 2016 WL 5371856, at *2 (D. Kan. Sept. 26,
  2016) (citing Sandusky Wellness Center, LLC v. Medtox Scientific, Inc., 821 F.3d 992, 995 (8th Cir. 2016) (citing
  cases)).
    Shook v. El Paso County, 386 F.3d 963, 972 (10th Cir. 2004) (noting “the lack of identifiability is a factor that
  228

  may defeat Rule 23(b)(3) classification”); but see Rex v. Owens ex rel. State of Okl., 585 F.2d 432, 436 (10th Cir.
  1978) (discussing ascertainability in the context of the numerosity requirement).

                                                            35
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1983 Page 36 of 39




              The scope of any ascertainability requirement is the subject of a circuit split, and district

  courts in this circuit have landed on both sides of the issue. 229 The Third Circuit has adopted a

  so-called “stricter standard.” 230 This standard involves a two-prong inquiry, “requiring a plaintiff

  to show that: (1) the class is defined with reference to objective criteria; and (2) there is a reliable

  and administratively feasible mechanism for determining whether putative class members fall

  within the class definition.” 231 Under this standard, a mechanism is administratively feasible

  where “class members can be identified without extensive and individualized fact-finding or

  mini-trials.” 232 This prong does not require a plaintiff to “identify all class members at class

  certification—instead, a plaintiff need only show that class members can be identified.” 233 On

  the other end of the split, the Seventh Circuit favors a so-called “weaker” test requiring only

  “that the class definition satisfy the established meaning of ascertainability by defining classes

  clearly and with objective criteria.” 234 To meet this standard, a “class definition must not be too




  229
      Rodriguez v. Cascade Collections LLC, No. 2:20-cv-00120-JNP-DBP, 2021 WL 1222147, at *15 (D. Utah Mar.
  31, 2021) (concluding the “weaker” test is “the better approach” to determine ascertainability); In re EpiPen
  (Epinephrine Injection, USP) Mktg., Sales Pracs. & Antitrust Litig., No. 17-md-2785-DDC-TJJ, 2020 WL 1180550,
  at *11 (D. Kan. Mar. 10, 2020) (predicting “that the Tenth Circuit, if confronted with this question, would decline to
  recognize ascertainability as a separate, unstated requirement of Rule 23 requiring certification movants to satisfy
  the more stringent ascertainability standard adopted by the Third Circuit”); In re: Syngenta AG MIR 162 Corn Litig.,
  No. 14-md-2591-JWL, 2016 WL 5371856, at *3 (D. Kan. Sept. 26, 2016) (declining defendant’s “invitation to apply
  [the Third Circuit’s] standard—one not adopted by the Tenth Circuit—that would preclude certification without a
  showing that class members may be determined in an administratively feasible manner); but see Banks v. Cent.
  Refrigerated Servs., Inc., No. 2:16-cv-356-DAK, 2017 WL 1683056, at *4 (D. Utah May 2, 2017) (citing Abraham
  v. WPX Prod. Prods., LLC, 317 F.R.D. 169, 254 (D.N.M. 2016)) (concluding “the majority of district courts in the
  Tenth Circuit appear to apply the Third Circuit’s more stringent standard for ascertainability”).
  230
        Byrd v. Aaron’s Inc., 784 F.3d 154, 163 (3d Cir. 2015), as amended (Apr. 28, 2015).
  231
        Id. (internal quotation marks and citation omitted).
  232
        Carrera v. Bayer Corp., 727 F.3d 300, 307 (3d Cir. 2013) (citation omitted).
  233
        Byrd, 784 F.3d at 163 (internal quotation marks and citation omitted) (emphasis in original).
  234
     Mullins v. Direct Digital, LLC, 795 F.3d 654, 672 (7th Cir. 2015); see also In re Petrobras Sec., 862 F.3d 250,
  264 (2d Cir. 2017) (“The ascertainability doctrine that governs in this Circuit requires only that a class be defined
  using objective criteria that establish a membership with definite boundaries.”); Rikos v. Procter & Gamble Co., 799
  F.3d 497, 525 (6th Cir. 2015) (citation omitted); Sandusky Wellness Ctr., 821 F.3d at 996; Briseno v. ConAgra Foods,
  Inc., 844 F.3d 1121, 1123 (9th Cir. 2017); Cherry v. Dometic Corp., 986 F.3d 1296, 1304 (11th Cir. 2021).

                                                               36
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1984 Page 37 of 39




  vague, the class must not be defined by subjective criteria, and the class must not be defined in

  terms of success on the merits.” 235

              Rather than adopting either of these standards, several circuits have rejected any separate

  ascertainability standard under Rule 23, often concluding “[a] separate administrative feasibility

  prerequisite to class certification is not compatible with the language of Rule 23.” 236 In rejecting

  a separate ascertainability standard under Rule 23, the Ninth Circuit explained the rule’s

  “enumerated criteria already address the policy concerns that have motivated some courts to

  adopt a separate administrative feasibility requirement, and do so without undermining the

  balance of interests struck by the Supreme Court, Congress, and the other contributors to the

  Rule.” 237

              This court need not resolve this issue here because Wesley has demonstrated her class

  members are ascertainable under even the strict standards employed by some circuits. Her class

  is defined by objective standards: noncustomers of Snap, who received a prerecorded voice

  message, on a telephone number assigned to a cellular service, after September 1, 2019. 238

  Wesley has also described an efficient way to identify these potential class members using

  Snap’s call logs as a starting point. 239 Using Snap’s call logs, reverse lookup procedures, and

  various other techniques described in Wesley’s proposed notice plan, Wesley has demonstrated




  235
        In re: Syngenta AG MIR 162 Corn Litig., 2016 WL 5371856, at *2 (citing Mullins, 795 F.3d at 659–60).
  236
     Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1123 (9th Cir. 2017) (citing See Sandusky Wellness Ctr., 821 F.3d
  at 995–96; Rikos v. Procter & Gamble Co., 799 F.3d 497, 525 (6th Cir. 2015); Mullins v. Direct Digital, LLC, 795
  F.3d 654, 658 (7th Cir. 2015)) (purporting to join the Sixth, Seventh, and Eighth Circuits in rejecting a separate
  ascertainability standard under Rule 23).
  237
        Briseno, 844 F.3d at 1123.
  238
        See Dkt. 64 at 1.
  239
        Id. at 22–23.

                                                           37
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1985 Page 38 of 39




  class members can be identified in an efficient way. 240 Snap argues Wesley’s proposed class is

  not ascertainable because of individualized issues of consent, and whether or not the prerecorded

  voice message “actually played.” 241 As previously addressed, neither of these concerns apply

  given Wesley’s narrowly tailored class definition and the common evidence available. Wesley

  has demonstrated her proposed class is ascertainable.

                                              CONCLUSION

              For the reasons stated, Wesley has satisfied the requirements under Rule 23 and is

  therefore entitled to certification of her proposed class. Accordingly, the Motion is GRANTED

  as follows:

  The court CERTIFIES and DEFINES the following class:

              All persons throughout the United States (1) to whom Snap Finance LLC placed,
              or caused to be placed, a call, (2) directed to a number assigned to a cellular
              telephone service, but not assigned to a current or former Snap Finance LLC
              accountholder, (3) in connection with which Snap Finance LLC used an artificial
              or prerecorded voice, (4) from September 1, 2019 through September 21, 2021.

  The court APPOINTS Aaron D. Radbil, Michael L. Greenwald, and Alexander D. Kruzyk as

  class counsel. Brandi Wesley is APPOINTED as the class representative.

              It is further ORDERED that the parties meet and confer concerning the form of the notice

  to be sent to the class members pursuant to Fed. R. Civ. P. 23(c)(2). The parties shall provide the

  court with a stipulated notice or the parties’ proposed notices, including supporting memoranda,

  no later than thirty (30) days after entry of this Order.




  240
        Id. at 24.
  241
        Dkt. 71 at 25.

                                                      38
Case 2:20-cv-00148-RJS-JCB Document 92 Filed 09/21/21 PageID.1986 Page 39 of 39




       SO ORDERED this 21st day of September 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       ROBERT J. SHELBY
                                       United States Chief District Judge




                                          39
